Ingraham, P. J. (dissenting):
The plaintiff was not in the employ of the defendant, but in the employ of one who was working for the defendant under an independent contract. In the course of this work he fell off a ladder not furnished by the defendant. The defendant gave no directions as to how the work should be done, and, so far as appears, had no knowledge that the plaintiff was about to work at this particular fanlight or window at the time of the accident. Unless it was the duty of the defendant to keep this fanlight bolted at all times I do not see how it would be negligence to have it unbolted at the time the plaintiff selected for cleaning it. I think there is not the slightest proof that the defendant was negligent or that the accident resulted from any lack of care of the defendant or its employees. I think, therefore, the judgment should be reversed, and the complaint dismissed. Hotchkiss, J., concurred.